                                                   LAW OFFICES OF

                                             JEFFREY LICHTMAN
                                                  11 EAST 44TH STREET

                                                       SUITE 501

                                              NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                WWW .jeffreylichtman.com
                                                                                                     PH: (2 12) !58 1-100 1
JEFFREY EINHORN
                                                                                                     FX: (2 12) 58 1-49 9 9
JASON GOLDMAN



                                                       July 2, 2021
         BYECF
         Hon. Sidney H. Stein
         United States District Judge
                                                                           MEMO ENDORSED
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                   Re: United States v. Cheedie, 19 CR 833 (SDNY)

         Dear Judge Stein:

                 I am writing on behalf of defendant Derek Larkin and with the consent of the government
         to respectfully request a final adjournment of Mr. Larkin's sentencing to August 2, 202 1 so that
         we may provide the Court with the details of Mr. Larkin's medical condition in both our
         sentencing submission and oral presentation as relevant pursuant to 18 U.S.C. § 3553(a).

                 Specifically, and as discussed in the attached letter from Mr. Larkin's pulmonologist, the
         defendant is scheduled for a July 14, 202 1 CT scan of his lungs, "a fo llow-up on abnormal ...
         findings seen on prior imaging studies." See June 30, 2021 Letter of Dr. Nader Mahmood,
         attached hereto. The adjournment that we seek will permit the inclusion of these results and Mr.
         Larkin's preliminary prognosis in my sentencing submission.

                 Thank you for the Court's consideration on this application; I remain available for a
         te leconference should Your Honor deem it necessary.


                                                        RespectfullY, ubmitted,



                                                        Jeffrey Lichtman
         Enc.




                                                                                   z;;t I
         cc:       All counsel (by ECF)
         The sentencing is adjourned to August 2, 2021, at 11 :00 a.m. The defense submission, is due by Jul 20,
         the government submission is due by July 27, 2021.
                                                                    SO ORDERED:         '
         Dated:NewYork, NewYork                                                     ,,,
                July 6, 2021
                                                                    Sidney H. Stein, U_J .D.J.
                                                                               Nader Mahmood, MD, FCCP
                                                                                      Manar Al Asad, MD
                                                                               825 Riverview Drive , Totowa, NJ 07512




June 30, 2021




                RE:    Name: Larkin, Derrek
                       DOB: 07/18/1983




To whom it may concern:

This letter is in regards to the above referenced patient. Mr. Larkin is currently under my care for
his pulmonary conditions . The patient is currently due to complete a CT scan of the chest on
July 14, 2021 to follow-up on abnormal lung findings seen on prior imaging studies. Once I
obtain the report, I will review the results of the study and schedule the patient for a follow-up
appointment to discuss these results. The date of the follow-up appointment will be
determined based upon the severity of the CT scan results.

 If you have any questions, please feel free to contact me during standard business hours at
{973) 321-1670.




Sincerely,




Nader Mahmood, MD, FCCP




                                         northjerseypulmonary.com
                                           Phone : 973-321-1670
                                             Fax: 973-321-1672
